Citation Nr: 1452485	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-23 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II including as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955; from November 1955 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2012, the Board remanded this claim for additional development, and in September 2013, the Board issued a decision denying this claim.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2014 order, granting a joint motion, the Court vacated the Board's decision, and remanded it to the Board for further development and re-adjudication in compliance with directives specified.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends he developed diabetes mellitus, Type II, due to Agent Orange exposure, which he believes occurred while stationed at Udorn Royal Thai Air Force Base, from February 1969 to February 1970. 

In the joint motion, the parties found that the Veteran had not been asked to identify the approximate dates, locations and nature of the exposure he contends to have experienced, which according to procedural guidelines contained in VA's adjudication manual, would be then referred to the Joint Service Record Research Center (JSRRC) for verification of herbicide exposure, if the Veteran provided sufficient information to permit a search by the JSRRC.  In order to correct this perceived deficiency, additional development is necessary.  

Under the circumstances described above, this case is REMANDED for the following:

1.  Ask the Veteran for the approximate dates, location and nature of the herbicide exposure he contends occurred when he was stationed in Thailand.  If sufficient information is provided as would permit a search by the JSRRC, send a request to the JSRRC for verification of exposure to herbicides.  If sufficient information to permit a search by the JSRRC is not provided, refer the case to the JSRRC coordinator to make a formal finding in that regard as instructed in M21-1MR Part IV; subpart II; ch. 2; sec. c; topic 10 (q).  

2.  Undertake any additional development as may become indicated by any response received from the Veteran or other evidence as he may submit while the case is in remand status, and then re-adjudicate the claim.  If the decision remains adverse to the Veteran, provide him and his representative a supplemental statement of the case, after which the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



